Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed July 13, 2022 is acknowledged.
-	Claim(s) 1, 3-5, 11, 12, 14-17, 20 is/are amended
-	Claim(s) 1-20 is/are pending in the application.

	Election/Restrictions
Applicant’s election without traverse of the touch sensor of Figures 7 and 7B and the display of figures 11A-12B in the reply filed on July 13, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has claimed priority based on prior filed U.S. Application Serial No. 15/785,550 (now U.S. Patent No. 11204658) filed on October 16, 2017.

	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2021 and September 9, 2021 (2) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11204658. Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the comparison below.
Instant claims
Patented claims
1. A display device comprising: 


a plurality of first wirings; 

a plurality of touch sensors arranged in a matrix with m rows and k columns; 

a plurality of second wirings; and 

a plurality of first touch wirings, 





wherein the plurality of second wirings are respectively connected to the plurality of touch sensors in an n-th column of the k columns and the first to m-th rows that are directly adjacent, and 











wherein m and k are each a natural number of 2 or more, and n is a natural number of 1 or more.


2. (Original) The display device according to claim 1, further comprising: a gate driver, wherein the plurality of touch sensors are spaced apart from each other.  

3. (Currently Amended) The display device according to claim 1, wherein each of the plurality of first touch wirings is provided between two of the plurality of first wirings.  

4. (Currently Amended) The display device according to claim 1, further comprising: a gate driver, wherein the gate driver is configured to supply a first scan signal to the plurality of first wirings at a same first timing, and wherein the plurality of touch sensors in different positions are configured to sense a plurality of touches at a same second timing.  

5. (Currently Amended) The display device according to claim 1, further comprising: a pixel; and 

a gate driver, 

wherein the gate driver is configured to supply a second scan signal to the plurality of first touch wirings, 

wherein the plurality of second wirings electrically connected to a receiver circuit intersect with the plurality of first touch wirings, 

wherein the pixel comprises a first display element, and 

wherein the first display element is a transmissive liquid crystal element.  

6. (Original) The display device according to claim 1, further comprising a pixel, 

wherein the pixel comprises a first display element, and wherein the first display element is a reflective liquid crystal element.  

7. (Original) The display device according to claim 6, 

wherein the pixel comprises the first display element and a second display element, 

wherein the first display element is configured to reflect visible light, and wherein the second display element is configured to emit visible light.  

8. (Original) The display device according to claim 7, wherein the second display element is a light-emitting element.  

9. (Original) The display device according to claim 7, wherein an image is displayed with one or both of first light reflected by the first display element and second light emitted by the second display element.  

10. (Original) The display device according to claim 1, further comprising: a gate driver; and 

a transistor, wherein the transistor comprises polysilicon in a semiconductor layer, and wherein the gate driver further includes a decoder, a plurality of selection circuits, and a plurality of buffers.  

11. (Currently Amended) The display device according to claim 1, 

further comprising: a transistor, wherein the transistor comprises a metal oxide in a semiconductor layer, and 

wherein the plurality of second wirings electrically connected to a receiver circuit overlap with the plurality of first wirings and the plurality of touch sensors.  

12. (Currently Amended) A display device comprising: 

a display region, 




wherein the display region comprises a pixel, 

a plurality of touch sensors arranged in a matrix with m rows and k columns, 

a plurality of first wirings, and 

a plurality of second wirings, 

wherein the plurality of first wirings are provided for touch sensors of the plurality of touch sensors in a plurality of columns and a single row, 

wherein the plurality of second wirings are respectively connected to the plurality of touch sensors in an n-th column of the k columns and the first to m-th rows that are directly adjacent, and 














wherein m and k are each a natural number of 2 or more, and n is a natural number of 1 or more.  

13. (Original) The display device according to claim 12, further comprising: a gate driver, wherein the gate driver is configured to supply a first scan signal to a plurality of scan lines.  

14. (Currently Amended) The display device according to claim 12, further comprising: a receiver circuit, wherein the plurality of second wirings are electrically connected to the receiver circuit.  

15. (Currently Amended) The display device according to claim 12, further comprising: a gate driver, wherein the gate driver is configured to supply a second scan signal for sensing a touch to the plurality of first wirings.  

16. (Currently Amended) The display device according to claim 12, 

wherein the plurality of touch sensors are spaced apart from each other, 

wherein the pixel comprises a first display element, and wherein the first display element is a transmissive liquid crystal element.  







17. (Currently Amended) The display device according to claim 12, wherein the plurality of second wirings intersect with the plurality of first wirings, 

wherein the pixel comprises a first display element, and wherein the first display element is a reflective liquid crystal element.  

18. (Original) The display device according to claim 17, 

wherein the pixel comprises the first display element and a second display element,

 wherein the first display element is configured to reflect visible light, and wherein the second display element is configured to emit visible light.  

19. (Original) The display device according to claim 18, 

wherein the second display element is a light-emitting element.  









20. (Currently Amended) The display device according to claim 12, 

further comprising: a gate driver; and 

a transistor in the pixel, wherein the transistor comprises polysilicon or a metal oxide in a semiconductor layer, 

wherein the gate driver further includes a decoder, a plurality of selection circuits, and a plurality of buffers, 










wherein a plurality of scan lines overlap with the plurality of touch sensors and the plurality of second wirings, and 



wherein touch sensors adjacent to each other in a row direction are spaced a part from each other.
1. A display device comprising: a gate driver; (instant claim 2 and 4)

g wirings; 

a plurality of touch sensors arranged in a matrix with m rows and k columns; 

m wirings; and 

a plurality of first touch wirings, 

each of the plurality of first touch wirings provided between two of the g wirings (instant claim 3), 

wherein the m wirings are respectively connected to the plurality of touch sensors in an n-th column of the k columns and the first to m-th rows that are directly adjacent, 

wherein the gate driver is configured to supply a first scan signal to the g wirings at a same first timing, (instant claim 4) 

wherein the plurality of touch sensors in different positions are configured to sense a plurality of touches at a same second timing (instant claim 4), 


wherein g, m, and k are each a natural number of 2 or more, and n is a natural number of 1 or more, and 


wherein the plurality of touch sensors are spaced apart from each other (instant claim 2).




















2. The display device according to claim 1, further comprising a pixel, 




wherein the gate driver is configured to supply a second scan signal to the plurality of first touch wirings, 

wherein the m wirings electrically connected to a receiver circuit intersect with the plurality of first touch wirings, 


wherein the pixel comprises a first display element, and 

wherein the first display element is a transmissive liquid crystal element.

3. The display device according to claim 1, further comprising a pixel, 

wherein the pixel comprises a first display element, and wherein the first display element is a reflective liquid crystal element.

4. The display device according to claim 3, 

wherein the pixel comprises the first display element and a second display element, 

wherein the first display element is configured to reflect visible light, and wherein the second display element is configured to emit visible light.

5. The display device according to claim 4, wherein the second display element is a light-emitting element.

6. The display device according to claim 4, wherein an image is displayed with one or both of first light reflected by the first display element and second light emitted by the second display element.

7. The display device according to claim 1, further comprising:


a transistor, wherein the transistor comprises polysilicon in a semiconductor layer, and wherein the gate driver further includes a decoder, a plurality of selection circuits, and a plurality of buffers.

8. The display device according to claim 1, 

further comprising: a transistor, wherein the transistor comprises a metal oxide in a semiconductor layer, and 

wherein the m wirings electrically connected to a receiver circuit overlap with the g wirings and the plurality of touch sensors.

9. A display device comprising: a receiver circuit (instant claim 14), 

a display region; and 

a gate driver (instant claim 13, 15 and 20), 

wherein the display region comprises a pixel, 

a plurality of touch sensors arranged in a matrix with m rows and k columns, 

g wirings, and 

m wirings, 

wherein the g wirings are provided for touch sensors of the plurality of touch sensors in a plurality of columns and a single row, 

wherein the m wirings are respectively connected to the plurality of touch sensors in an n-th column of the k columns and the first to m-th rows that are directly adjacent, 

wherein the gate driver is configured to supply a first scan signal to a plurality of scan lines (instant claim 13), 

wherein the m wirings are electrically connected to the receiver circuit (instant claim 14), 

wherein the gate driver is configured to supply a second scan signal for sensing a touch to the g wirings (instant claim 15), and 

wherein g, m, and k are each a natural number of 2 or more, and n is a natural number of 1 or more.




















10. The display device according to claim 9, 

wherein the plurality of touch sensors are spaced apart from each other, 

wherein the pixel comprises a first display element, and wherein the first display element is a transmissive liquid crystal element.

11. The display device according to claim 10, wherein touch sensors adjacent to each other in a row direction are spaced a part from each other (instant claim 16 and 20).

12. The display device according to claim 9, wherein the m wirings intersect with the g wirings, 


wherein the pixel comprises a first display element, and wherein the first display element is a reflective liquid crystal element.

13. The display device according to claim 12, 

wherein the pixel comprises the first display element and a second display element, 

wherein the first display element is configured to reflect visible light, and wherein the second display element is configured to emit visible light.

14. The display device according to claim 13, 

wherein the second display element is a light-emitting element.

15. The display device according to claim 13, wherein an image is displayed with one or both of first light reflected by the first display element and second light emitted by the second display element (instant claim 9).


16. The display device according to claim 13, 

further comprising: 

a transistor in the pixel, wherein the transistor comprises polysilicon in a semiconductor layer, and 

wherein the gate driver further includes a decoder, a plurality of selection circuits, and a plurality of buffers.

17. The display device according to claim 13, further comprising: 

a transistor in the pixel, wherein the transistor comprises a metal oxide in a semiconductor layer (instant claim 20), and 

wherein the plurality of scan lines overlap with the plurality of touch sensors and the m wirings.

18. The display device according to claim 1, 
wherein touch sensors adjacent to each other in a row direction are spaced a part from each other.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Cho et al, U.S. Patent Publication No. 20150346887 (figures 2-7), Kim et al, U.S. Patent Publication No. 10824271 figures 1-3), Seo et al, U.S. Patent Publication No. 10866672 (figures 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625